UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
DAVIDSON NOEL,

                          Plaintiff,
                                                                       DECISION AND ORDER
                                                                       Case No. 17-CV-198-FPG
v.
JEFFREY MAKOWSKI, LISA SCHULTZ,
and MICHAEL SINGLETON,

                          Defendants.
_________________________________________
                                              INTRODUCTION

        Pro se Plaintiff Davidson Noel, a prisoner now in the custody of Clinton Correctional

Facility, brings this action pursuant to 42 U.S.C. § 1983 alleging that Corrections Officers Jeffrey

Makowski and Michael Singleton used excessive force against him by beating him at the behest

of Defendant Lisa Schultz, a prison counselor, when he was an inmate at Gowanda Correctional

Facility. ECF No. 1.1 Defendants move for summary judgment on the basis that Plaintiff failed

to exhaust his administrative remedies before bringing this action as required by the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). ECF No. 46. For the reasons stated

below, Defendants’ motion for summary judgment is GRANTED.


1
  On December 18, 2017, this Court screened Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.
It allowed Plaintiff’s excessive force claims against Makowski, Schultz, and Singleton to proceed, dismissed with
prejudice Plaintiff’s claims against Defendants Anthony Annucci, Susan Kickbush, and Donna Wilcox, and dismissed
Plaintiff’s claims regarding denial of medical care, free speech, and due process without prejudice and with leave to
amend by January 26, 2018. ECF No. 10. Plaintiff failed to amend by that date. However, Plaintiff has since filed,
without leave of Court, two amended complaints. ECF Nos. 30, 57. Plaintiff also filed various letters to the Court
indicating that his legal mail was interfered with, which prevented him from timely filing the amended complaint.
Neither of these amended complaints correct the deficiencies in the original complaint. The first amended complaint
contains substantially similar allegations to the original complaint, and the second amended complaint sets forth
entirely new and unrelated allegations. Accordingly, the Court declines to treat the amended complaints as operative.
The claims within them, to the extent not addressed in this order, remain dismissed without prejudice.

                                                         1
                                       BACKGROUND

       Plaintiff claims that on September 14, 2016, Defendants Makowski and Singleton beat him

because Defendant Schultz told them to “do something” about the fact that Plaintiff had called her

by her first name. That same day, Plaintiff wrote a letter to Gowanda Superintendent Susan

Kickbush which he described as a “formal complaint grievance” about the incident (the

“September 14 Document”). ECF No. 46-3 at 5. Plaintiff testified that he gave the September 14

Document to a sergeant to be filed but never heard anything about it again. ECF No. 46-4 at 40.

       Gowanda’s records indicate that the September 14 Document was not filed, stamped, or

assigned a grievance number. ECF No. 46-3 at 2.

       However, Gowanda does have the September 14 Document in its files, and its records show

that the incident was investigated. ECF No. 46-3 at 1. On September 14, 2016, Sergeant B.

Connors drafted a memo to Lieutenant John Calleri indicating that Connors interviewed Plaintiff

and Defendants about the beating and found no evidence to support Plaintiff’s claims. ECF No.

46-3 at 8. In his Declaration in support of summary judgment, Calleri states that “from the

paperwork it appears that [Plaintiff] must have sent his complaint to either the Superintendent or

the Deputy Superintendent for Security” but it “was not sent by him to the Inmate Grievance

Program since, if it was, it would have been assigned a grievance number and stamped ‘received.’”

ECF No. 46-3 at 3.

       On October 7, 2016, Plaintiff was transferred from Gowanda to Upstate Correctional

Facility. ECF No. 48 at 53. On October 10, 2016, Plaintiff filed a grievance at Upstate

complaining about the September 14 incident and the subsequent denial of medical care. The

October 10 grievance is not in the record, but in the record is an October 14, 2016 email from

Donna Wilcox, the grievance supervisor at Upstate, to the grievance supervisor at Gowanda



                                                2
indicating that she had received a grievance from Plaintiff about the September 14 incident and

asking whether Plaintiff had filed anything at Gowanda. ECF No. 48 at 63. The record does not

contain Gowanda’s response to this email.

       On October 17, 2016, Plaintiff wrote a letter to Wilcox indicating that he had “only forward

[sic] one formal complaint to Gowanda Correctional Facility on 9-14-16 on the assaulted [sic]

against both officer.” ECF No. 48 at 62. The October 17 letter was marked with a grievance

number. Id.

       Plaintiff wrote another letter on October 17 to Prisoners’ Legal Services complaining about

the lack of response. ECF No. 48 at 55.

       On November 1, 2016, the Inmate Grievance Review Committee (“IGRC”) at Upstate

returned a response to Plaintiff’s October 10 grievance. ECF No. 48 at 53. Plaintiff signed the

response form and checked the box indicating that he disagreed with the IGRC’s response and

wished to appeal to the Superintendent. Id. However, the section of the response form for the

Grievance Clerk to complete indicating that the grievance was appealed and sent to the

Superintendent is blank. Id. Thus, it is not clear whether Plaintiff ever submitted the appeal form

to Upstate.

       On November 22, 2016, Plaintiff wrote an “Amended Notice of Grievance” addressed to

Superintendent Uhler of Upstate asking for a decision on his November 1, 2016 appeal and

referencing the September 14, 2016 incident. ECF No. 48 at 65.

       On November 27, 2016, Plaintiff wrote a letter to the New York State Police suggesting

that Kickbush, Uhler, and Wilcox were “covering up” the September 14, 2016 incident. ECF No.

48 at 59. He maintained that he had appealed to the Upstate superintendent on November 1, 2016




                                                3
and complained that his rights to appeal to the next step had been violated and that he wanted to

appeal to the Central Office Review Committee (the “CORC”). Id. at 60.

         On December 7, 2016, Plaintiff wrote another letter to Superintendent Uhler indicating that

he had resubmitted copies of the September 14, 2016 grievance on October 10, 2016, after he

arrived at Upstate. ECF No. 48 at 66. He again asserted that Wilcox and Uhler were covering up

the September 14 incident. Id.

         On March 3, 2017, Plaintiff filed his complaint in this Court.

                                        LEGAL STANDARD

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

While the court must view the inferences to be drawn from the facts in the light most favorable to

the nonmoving party, see Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986), a party may not “rely on mere speculation or conjecture as to the true nature of the facts to

overcome a motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir.

1986).

         The non-moving party may defeat the summary judgment motion by making a showing

sufficient to establish that there is a genuine issue of material fact for trial. Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). However, “mere conclusory allegations or denials” are not evidence

and cannot by themselves create a genuine issue of material fact where none would otherwise exist.

Quinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 445 (2d Cir. 1980).



                                                    4
         Because Plaintiff is proceeding pro se, his submissions are read liberally and interpreted

to raise the strongest claims they suggest. Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)

(citation omitted). Nevertheless, proceeding pro se does not relieve a litigant from the usual

summary judgment requirements. See Wolfson v. Bruno, 844 F. Supp. 2d 348, 354 (S.D.N.Y.

2011).

                                           DISCUSSION

I.       The PLRA

         The PLRA states that

         [n]o action shall be brought with respect to prison conditions under section 1979 of
         the Revised Statutes of the United States (42 U.S.C. § 1983), or any other Federal
         law, by a prisoner confined in any jail, prison, or other correctional facility until
         such administrative remedies as are available are exhausted.
42 U.S.C. § 1997e(a).

         “[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). Under the

PLRA, before bringing a case in federal court, an inmate “must complete the administrative review

process in accordance with the applicable procedural rules—rules that are defined not by the

PLRA, but by the prison grievance process itself.” Johnson v. Killian, 680 F.3d 234, 238 (2d Cir.

2012) (quoting Jones v. Bock, 549 U.S. 199, 218 (2007) (internal citation and quotation marks

omitted)).

         To satisfy [the exhaustion] requirement, prisoners in New York must ordinarily
         follow a three-step [DOCCS] grievance process. The first step in that process is the
         filing of a grievance with the Inmate Grievance Resolution Committee. Next, the
         inmate may appeal an adverse decision to the prison superintendent. Finally, the
         inmate may appeal the superintendent’s decision to the Central Office Review
         Committee (“CORC”). Brownell v. Krom, 446 F.3d 305, 309 (2d Cir. 2006). In
         general, it is only upon completion of all three levels of review that a prisoner may
         seek relief in federal court under § 1983.

                                                  5
Crenshaw v. Syed, 686 F. Supp. 2d 234, 236 (W.D.N.Y. 2010); see also N.Y. Comp. Codes R. &

Regs. tit. 7, §701.1, et seq. (setting forth the Inmate Grievance Program).

       The Supreme Court recently noted in Ross v. Blake that apart from “one significant

qualifier,” that is, the availability of administrative remedies, “the PLRA’s text suggests no limits

on an inmate’s obligation to exhaust—irrespective of any ‘special circumstances.’” 136 S. Ct.

1850, 1856 (2016) (internal quotation marks omitted) (“[M]andatory exhaustion statutes like the

PLRA establish mandatory exhaustion regimes, foreclosing judicial discretion.”). There are three

“circumstances in which an administrative remedy, although officially on the books, is not capable

of use to obtain relief:” (1) prison officials are “unable or consistently unwilling to provide any

relief to aggrieved inmates;” (2) the “administrative scheme” is “so opaque that . . . no ordinary

prisoner can discern or navigate it;” or (3) “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.”

Williams v. Priatno, 829 F.3d 118, 123-24 (2d Cir. 2016) (quoting Ross, 136 S. Ct. at 1859-60).

       Here, Plaintiff does not specifically argue that any of these circumstances apply. The

closest he comes is via his conclusory assertions in his letters that Kickbush, Uhler, and Wilcox

“covered up” the September 14 incident. Plaintiff does not make any specific allegations or submit

any evidence that a particular official prevented him from filing a grievance. See Davis v. Grant,

No. 15-CV-5359 (KMK), 2019 U.S. Dist. LEXIS 20989, at *23 (S.D.N.Y. Feb. 8, 2019)

(collecting cases holding that unsupported assertions that grievance was filed but somehow lost or

destroyed are insufficient to defeat summary judgment).

       Rather, the evidence shows that Plaintiff failed to properly file a grievance in the first place.

Thus, the Court finds that none of the Ross circumstances apply and Plaintiff therefore failed to

exhaust his administrative remedies.

                                                  6
II.        Plaintiff Failed to File a Proper Grievance at Gowanda

           Defendants argue that Plaintiff’s September 14 Document was not filed as a grievance

because it was “not addressed to the IGRC, but to the Superintendent, was most likely sent to the

Superintendent, and was treated by Gowanda as a complaint, not a grievance.” ECF No. 46-2 at

6; see also ECF No. 46-3 at 3 (Declaration of Lt. Calleri concluding that Plaintiff “sent his

September 14, 2016 complaint to the Administrative Team and not to the Inmate Grievance

Program, and it was investigated as an inmate complaint and not as a grievance”). As noted,

Gowanda’s records indicate that the September 14 Document was not filed, stamped, or assigned

a grievance number. ECF No. 46-3 at 2.

           N.Y.C.R.R. § 701.5(a)(1) provides that an inmate must use Form #2131 to fill out a

grievance, but if the form is not available, a complaint may be submitted on plain paper. Section

701.7(a)(1) provides that a supply of inmate grievance complaint forms (Form #2131) will be

maintained in all Special Housing Units (“SHU”), where Plaintiff was confined at the time of the

incident.

           Plaintiff testified that he gave the September 14 Document to a sergeant who collected

grievances from inmates in the SHU, ECF No. 46-4 at 35-40, but he has not explained why he

failed to use the required form or suggested that it was unavailable.

           Defendants argue that, as a matter of law, Plaintiff’s September 14 Document cannot be

considered a grievance because “[it] is settled that letters are not proper exhaustion.” ECF No. 46-

2 at 10.

           Numerous courts have indeed held that letters to prison superintendents do not constitute

grievances. See, e.g., McGowan v. Schuck, No. 12-CV-6557-FPG, 2018 U.S. Dist. LEXIS 155399,

at *10-11 (W.D.N.Y. Sep. 11, 2018) (“The Second Circuit has made clear that even if prison



                                                   7
officials have notice of a prisoner’s claims as a result of such informal communications, the

purposes of the PLRA’s exhaustion requirement can only be realized through strict compliance

with the applicable administrative procedures.”); Ferrer v. Racette, No. 9:14-CV-1370

(GTS/DJS), 2017 U.S. Dist. LEXIS 206983, at *37 (N.D.N.Y. Dec. 15, 2017) (holding that

construing a letter to the superintendent as a grievance would be “contrary to established law”);

Nelson v. Rodas, No. 01-CV-7887, 2002 U.S. Dist. LEXIS 17359, 2002 WL 31075804, at *3

(S.D.N.Y. Sept. 17, 2002) (“Courts have repeatedly held that complaint letters to the [DOCCS]

Commissioner or the facility Superintendent do not satisfy the PLRA’s exhaustion

requirements.”); Munger v. Cahill, No. 9:16-CV-728 (BKS/CFH), 2018 U.S. Dist. LEXIS 123665,

at *25 (N.D.N.Y. July 23, 2018) (holding that Plaintiff’s correspondence to the superintendent and

other DOCCS officials did not constitute proper exhaustion because “[i]t is well-established in the

Second Circuit that any informal resolution or relief outside of the administrative procedures does

not satisfy exhaustion requirements.”); Day v. Chaplin, 354 F. App’x 472, 474 (2d Cir. 2009)

(summary order) (noting that informal letters sent to prison officials “do not conform to the proper

administrative remedy procedures”); see also 7 N.Y.C.R.R. § 701.2(a) (defining “grievance” as “a

complaint, filed with an IGP clerk, about the substance or application of any written or unwritten

policy, regulation, procedural or rule of the Department of Correctional Services or any of its

program units, or the lack of a policy, regulation, procedure or rule. A letter addressed to a facility

or central office staff is not a grievance.” (emphasis added)).

       Accordingly, the Court concludes that Plaintiff did not properly file a grievance related to

the September 14, 2016 incident while at Gowanda.




                                                  8
III.    Plaintiff Failed to Timely File a Grievance at Upstate

        The record evidence suggests that Plaintiff filed a grievance about the September 14, 2016

event on October 10, 2016, after he was transferred to Upstate. To the extent that Plaintiff relies

on the October 10 grievance to exhaust his administrative remedies as to the September 14

incident, his reliance fails because that grievance was not timely filed.        See   N.Y.C.R.R.

§ 701.5(a)(1) (requiring grievances to be filed within 21 days of occurrence).

                                        CONCLUSION

        For these reasons, the Court finds that there are no genuine issues of material fact as to

whether Plaintiff exhausted his administrative remedies. Consequently, Defendants’ Motion for

Summary Judgment (ECF No. 46) is GRANTED, and the Complaint is DISMISSED WITH

PREJUDICE. The Clerk of Court is directed to enter judgment in favor of Defendants and close

this case.

        IT IS SO ORDERED.

Dated: August 16, 2019
       Rochester, New York

                                             ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                9
